Citation Nr: 1730326	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  08-31 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, for right knee osteoarthritis, status post (SP) tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain).  

2.  Entitlement to a rating in excess of 30 percent from October 1, 2013, for right knee osteoarthritis, SP tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain) (hereinafter "right knee disability").   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. W.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) from which an appeal was timely initiated and the matter of an untimely filed Substantive Appeal (VA Form received in October 2008) was waived by the continued processing of her appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

In February 2010, the Veteran and her mother testified at a videoconference before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is in the record.  

A January 2012 rating decision was granted a temporary total rating for the right knee disability pursuant to 38 C.F.R. § 4.30 (based on surgical treatment that necessitated convalescence from October 14, 2010, to December 31, 2010), with the 10 percent rating restored from January 1, 2011, upon the termination of the temporary total rating. 

A May 2012 rating decision granted a temporary total rating pursuant under § 4.30 (based on a period of convalescence from March 21, 2012, to May 31, 2012), with the 10 percent rating restored from June 1, 2012, upon the termination of that temporary total rating.  

A September 2012 rating decision re-characterized the right knee disability (as right knee osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty), and assigned a temporary total rating under § 4.30, based on a surgical procedure for a right total knee replacement which necessitated convalescence beginning on August 28, 2012.  That rating decision also indicates that a 100 percent rating was assigned in accordance with § 4.30 and Diagnostic Code (DC) 5055, based on a l-year period from October 1, 2012, through September 30, 2013, with the minimum 30 percent rating assigned on October 1, 2013.  38 C.F.R. § 4.71a, DC 5055, NOTE (1).  

Due to the assignment of the temporary total ratings under § 4.30 and a 100 percent schedular rating for the prescribed 1-year period pursuant to DC 5055, the RO has assigned staged ratings, i.e., separate periods of time for different levels of compensation for the service-connected right knee disability, rated 10 percent for separate periods of time prior to October 1, 2013, and currently evaluated at 30 percent since October 1, 2013.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the issues have been phrased to reflect that the evaluation during each of the "staged" ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the ratings during the periods when assigned 100-percent rating under §§ 4.71a, 4.30, and DC 5055, NOTE (1), are not at issue.  

In April 2010, April 2012, and August 2014, the Board remanded the case for further development.  

In a May 2015 rating decision, the RO granted service connection for a right knee scar, status post right knee arthroscopy, evaluated as noncompensable, effective from October 14, 2010.  But, the Veteran has not appealed either the rating assigned or the effective date and, so, such matters are not a part of the current appeal. 

The Board again remanded this case in September 2016 to obtain treatment records and afford her a VA rating examination.  The case has now been returned for appellate consideration.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, the Veteran had a noncompensable degree of limitation of but painful motion of the right knee.  

2.  Following a partial right lateral meniscectomy during surgery on October 24, 2010, the Veteran had symptomatic residuals of removal of a semilunar cartilage from January 1, 2011 to March 20, 2012 and from June 1, 2012 to August 27, 2012.  

3.  Following the August 28, 2012 total right knee replacement, since October 1, 2014, the Veteran's right knee has had a noncompensable degree of limitation of motion but painful motion, which has been less than severe, and no ankylosis, instability, subluxation, genu recurvatum, or malunion or nonunion of the right tibia or fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, for right knee osteoarthritis, SP tibial tubercle osteotomy and right total knee arthroplasty are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 - 5260 (2016).  

2.  The criteria for a rating of no more that 10 percent from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, symptomatic residuals of a partial right lateral meniscectomy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2016).  

3.  The criteria for a rating in excess of 30 percent from October 1, 2013, for right knee osteoarthritis, SP tibial tubercle osteotomy and right total knee arthroplasty are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by September 2006 RO letter, and by letter in May 2008 she was informed of how VA determined disability ratings.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are her VA treatment and private clinical records.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  The videoconference in February 2010 focused on the elements necessary for claim substantiation and the appellant, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require preadjudication of a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Neither the appellant nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thereafter, the case was remanded on multiple occasions for, in part, evidentiary development.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

On file are reports of multiple VA examinations, including examinations following the request for a current examination at the 2010 videoconference.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation.  38 C.F.R. § 3.326).   

Also, the case was forwarded to VA's Director of Compensation Service, pursuant to the Board's 2010 remand, who rendered a decision in June 2011 denying entitlement to an increased rating on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The operative report of the Veteran's February 23, 1999, inservice right knee surgery with right knee arthroscopy, lateral release, and Fulkerson osteotomy shows that intraoperative finings agreed with those preoperatively.  There was a small area of chondromalacia noted laterally underneath the lateral facet of the patella.  There were some grade 2 changes of the central portion of the femorai trochlea, and the medial femoral condyle as well had grade 2 to 3 changes.  Prominent synovitis was noted throughout the knee.  There was no evidence of meniscal tears.  The operative report does not indicate that any meniscectomy was performed.  

On VA examination in October 2000 it was noted that the Veteran was employed, working temporarily as an assembler in a manufacturing plant.  For most of her nine years in the Air Force she had been as an environmental specialist.  During service she had noted gradual right knee discomfort without any specific major trauma, but increasing problems attendant with running, playing sports and the like, to the point that she discontinued those activities.  An orthopedist had felt that she had had patella-femoral syndrome (PFS), for which she had had surgery in February 1999.  

The Veteran had had a relatively uneventful recovery and eventually returned to full duty. However, over the last several months she had noted a return of the right knee soreness, which was described as an ache, often times awakening her at night, and noted at times while sedentary and requiring repositioning of her knee.  She had also noted aggravated soreness when weight-bearing for anywhere from 30 to 60 minutes, requiring getting off her feet.  She had not noticed any swelling, increased redness or giving way but the knee seems to catch from time to time.  She had been prescribed Motrin which provided some relief.  Precipitating factors were as described above, and alleviating factors were avoidance of those activities.  She had been prescribed a knee support which did not seem to help.  There had been no episodes of dislocation or recurrent subluxation nor was there associated inflammatory arthritis or associated constitutional symptoms.  

On examination the Veteran weighed 170 pounds and was 63 inches in height.   She had a well-healed postoperative (PO) scar on the right knee.  There was no increased heat, effusion or redness, and her ligaments were intact.  Range of motion of the knee was from -5 degrees of extension to 130 degrees of flexion with pain at the end point.  Manipulation of the patella caused discomfort, particularly with downward pressure with the knee fully extended.  Her Q-angle was approximately 5 degrees.  The diagnosis was status post (SP) right knee arthroscopy, lateral release and Fulkerson osteotomy for patellofemoral pain.  

On VA examination in March 2001, by the examiner that conducted the October 2000 examination, the Veteran reported that occasionally her right knee pain would extend down into the upper leg in the area of the incision.  She emphasized that her primary discomfort was in the right knee and that on occasions the discomfort would also be present in the upper part of her right leg.  She pointed to the area of the portion of the PO scar as being the portion of the leg that was associated with her right knee pain.  

A full physical examination was not repeated but it was noted that the well healed right knee PO scar extended approximately7 centimeters (cms.) and below the tibial tubercle.  The mid-portion of the scar was somewhat tender.  The Veteran reported that occasionally this area would swell.  In fact, the examiner noted that the circumference of the right knee at that level was approximately .075 cms. larger than the circumference at the corresponding level of the left leg.  There was no change in the diagnosis.  

Following the March 2001 VA examination, a March 2001 rating decision granted service connection and assigned a 10 percent rating under DC 5260 for SP right knee arthroscopy, lateral release, and Fulkerson Osteotomy for patellofemoral pain, and separately granted service connection and a 10 percent rating under DC 7804 for a painful scar, all effective November 6, 1999 (day after service discharge).  

On VA examination in February 2007 the Veteran's claim file was reviewed.  The Veteran reported that since service discharge she had not seen a medical provider for right knee treatment.  She could fully accomplish her activities of daily living and had no restrictions on driving, although she experienced discomfort in the right knee down to the top of the right ankle after 15 minutes to an hour of driving.  She reported that exercise was limited due to the right knee condition and she was able to walk about a half mile before she had discomfort in the right leg.  She reported that her right knee pain was 5/10 on a good day and 7/10 on a bad day, on a scale of one to 10.  She complained that the right knee felt weak and unstable and was stiff in cold weather.  She related having symptoms of swelling, redness and heat at rare times, and frequent locking but no giving way.  Precipitating factors were being on her feet often, strenuous physical activity or sitting for long periods.  Treatment included applying ice, resting the leg, massaging the leg, and wearing supportive shoes.  For pain she took over-the-counter (OTC) Ibuprofen and also Naproxen 2 to 3 times weekly.  She denied using crutches or a brace.  It was noted that X-rays in 2000 had found no acute pathology of the right knee.  

A physical examination of the right knee revealed strength of 4/5 but 5/5 in the left knee.  There was tenderness to palpation along both sides of the lower area around the right patella.  Testing was negative for a Baker's cyst, Murray's sign, Lachman's sign, and anterior drawer sign.  Flexion was to 135 degrees with pain at 135 degrees and extension was to 0 degrees with crepitus and popping but no pain.  On repetition, there was no increased pain, fatigue, weakness, lack of endurance or incoordination.  While squatting the Veteran was noted to hold on to a chair out of concern for the right knee giving way.  No findings of antalgic gait, effusion, swelling or pitting edema of the right lower extremity were noted.  The PO scar was linear and 5 inches long running from the mid-patella down to the prepatellar area.  It was flat, well healed, and without swelling or erythema.  An X-ray of the right knee revealed mild to moderate compartment joint space narrowing, and two large spurs extended to the proximal tibia in the area of the anterior tibial turbercle.  

Following the February 2007 VA examination, the March 2007 rating decision which is appealed confirmed and continued the 10 percent rating for the service-connected SP  right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain.  

VA outpatient treatment (VAOPT) records from May 2007 to October 2008 reflect that the Veteran's right knee was productive of a limited range of motion with flexion at times to 105 to a full range of motion; strength of 4/5 to 5/5; moderate tenderness to palpation; mild crepitus with range of motion; good patella alignment; decreased overall knee function; a significant decrease in the joint space of the PF compartment; tenderness with pressure on lateral and medial patellar facets; crepitus of +1.  There was also evidence of positive patellar grind test; positive PF crepitus with passive range of motion; and painful pressure along iliotibial band and hamstring tendons.  There was no effusion, edema, instability or discoloration.  While these records also indicate that she had a normal gait, there was also evidence that her toes pointed inward when walking.  Testing was negative for McMurray' sign, anterior drawer test, and on varus/valgus test.  There was evidence that both knees were in a slight varus position when standing.  These records also reflect complaints of reported increased right knee discomfort; right knee pain causing inactivity; prolonged wealth bearing causing swelling; and localized pain anteriorly, worst with going up and down stairs.    

A VA right knee MRI of May 22, 2008 (the report of which is attached to the June 14, 2010 VA examination report) revealed the Veteran's right knee ligaments, supporting structures, and extensor mechanism were intact and unremarkable.  The lateral meniscus was abnormal, suggesting either a prior partial meniscectomy or a remote tear, but the medial meniscus appeared normal.  There were tricompartmental degenerative changes, including small osteophytes, in addition to significant articular cartilage abnormalities in the medial and lateral compartments.  There was no joint effusion but there was a 12 x 5 mms. ganglion cyst at the "politeus-myotendinous junction."  There was induration and scarring within "Hoffa's" fat pad which might be related to prior intervention.  

At the February 2010 videoconference the Veteran testified that her right knee condition was now productive of limping, constant pain, pain which traveled from the knee down to the foot, swelling, locking and giving way.  Her knee swelled up twice monthly and with her constant pain she did not do a lot of walking.  She favored the other leg.  The right knee disorder affected a job placement opportunity in a customs position because she could not pass the physical fitness test due to her knee giving away.  

The Veteran's mother testified that due to the right knee condition, the Veteran had an impaired ability to move around or perform most any physical activities.  Also, she was not able to walk more than a quarter of a mile, had swelling more than twice a month, and had constant pain.  

The Veteran's representative requested that the right knee be evaluated under 38 C.F.R. § 3.321(b) for extraschedular evaluation because the right knee disability caused a hindrance in her work and lifestyle.   

VA X-rays in March 2010 (the report of which is attached to the June 14, 2010 VA examination report) revealed mild narrowing of the tibiofemoral and patellofemoral joint spaces.  There were small osteophytes emanating from the opposing margins of the medial tibiofemoral and patellofemoral joints.  There were 2 fixation screws within the proximal tibia, which were stable.  The impression was mild tricompartmental degenerative joint disease, and osteopenia.  

On VA examination in June 2010 the Veteran's claim file and medical records were reviewed.  She reported that she worked full time as an instructor for the past two to five years and had lost two weeks from work during the past twelve months because of her right knee disability.  After her inservice knee surgery she had continued to have right knee pain but was able to do her usual activities.  The impact of her disability on occupational activities was decreased mobility, pain, and problems lifting and carrying resulting in increased absenteeism.  

Currently, the knee has a negative impact on her daily life because she has trouble going up and down stairs, kneeling, and walking on hard surfaces.  Driving over one hour caused pain in the knee and lower leg, and at times the pain shot up the back of the lower thigh.  There was an area just below the patella that would occasionally become inflamed, and then resolve.  She had had a total of 4 Synvisc injections into the knee.  The first one helped but the others did not.  She also had 3 other shots into the knee which had not helped.  If she did too much physical activity, she would have flare-ups which would cause increased pain and stiffness for up to two days.  She had not been able to pass a physical fitness test to obtain a job with Homeland Security, having been unable doe the "stair step" test which she had failed due to the right knee giving out.  

The Veteran reported that she took nonsteroidal anti-inflammatory drugs (NSAIDs) consisting of Motrin every other day which provided fair relief.  She related having symptoms of right knee giving way, pain, stiffness, repeated episodes of effusion, and tenderness.  She denied having episodes of dislocation or subluxation, or locking.  She reported having flare-ups every 2 to 3 weeks, which were moderate, and lasted 1 to 2 days.  These were precipitated by increased activity involving her legs.  She reported that the effects of the flare-ups were increased pain with limping and favoring of the right leg.  She reported being unable to stand for more than a few minutes.  She could walk more than 1/4 mile but less than a full mile.  She did not use any assistive device or ambulatory aid.  

Other than the Veteran's report of favoring her right leg when she had right knee pain, the examination found no abnormal weight-bearing.  In her right knee she had tenderness and pain at rest.  She had crepitus and grinding as well as a patellar abnormality consisting of subpatellar tenderness.  She did not have any subluxation, instability, or an abnormality of the meniscus, tendons or bursae.  Range of motion of each knee was conducted and she had full extension of the left knee but flexion was to only 125 degrees and there was no objective evidence of pain on active left knee motion.  Right knee extension was to only 5 degrees and flexion was to 115 degrees but after repetition of motion extension continued to be to 5 degrees but flexion was to only 95 degrees (a loss of 20 degrees).  There was pain after repetition of right knee motion.  

It was reported that as to problems with usual daily activities, the Veteran had a moderate effect, from right knee disability, as to performing chores, shopping, exercise, sports, recreation, traveling, and driving.  There was no effect as to feeding, bathing, dressing, toileting, and grooming.  It was commented that she had tricompartmental disease with degenerative joint disease (DJD) and bone spurs and that her symptoms were moderately severe causing repeated decreased function and disability with any increased activity of the right leg.  

On October 14, 2010 the Veteran underwent surgery consisting of arthroscopic partial lateral meniscectomy, chondroplasty of the medial and lateral compartments, and percutaneous lateral retinacular release, which was not arthroscopic.  

The report of the Veteran's October 2010 VA surgery was not available when, pursuant to the Board's April 2010 remand, an decision was rendered by the VA Director of the Compensation Service (C&P) in June 2011 regarding extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  The Director determined that the Veteran was not entitled to an extraschedular evaluation for her right knee disability as there was no unusual or exceptional disability pattern that rendered the application of the regular rating criteria impractical pursuant to § 3.321(b)(1).  It was noted that service connection has been established for three conditions.  Right knee condition, SP arthroscopy and lateral release/osteotomy, rated 10 .percent disabling; residual right knee scar, rated 10 percent disabling; and chronic sinusitis, rated 10 percent disabling, with a combined evaluation of 30 percent.  

The results of the June 2010 VA examination were summarized and it was noted that there was no ankylosis, no ambulatory aids were utilized, and she had not undergone any surgery or hospitalization for her right knee condition since active service.  He further indicated that there was no evidence from the Veteran's employer showing lost time from work nor was there evidence from a potential employer that the right knee disability prevented the Veteran from being hired.   

It was noted that the Veteran was receiving a combined 20 percent evaluation for the right knee condition.  A higher schedular evaluation was not warranted without evidence of ankylosis, instability, or additional limitation of motion.  Separate ten percent evaluations for limitation of flexion and limitation of extension of the knee could be assigned if the range of motion testing revealed limitation of flexion to 45 degrees, and limitation of extension to 10 degrees.  Higher evaluations could be assigned for specific degrees of additional limitation of flexion and extension.  

It was found that the current evidence did not demonstrate that the right knee limitation of motion met any of the criteria for separate compensable evaluations for limited flexion and extension.  The objective evidence did not demonstrate that the Veteran's right knee condition significantly impacted her employment.  Extraschedular evaluations were assigned in cases where an exceptional or unusual disability picture was presented with such related factors as marked interference with employment or frequent periods of hospitalization that rendered application of regular rating schedular standards impractical.  Thus, an extraschedular evaluation for her right knee condition was denied because there was clearly no unusual or exceptional disability pattern that rendered application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).  

A January 13, 2012 rating decision granted a temporary total rating of 100 percent from October 14, 2010 based on surgical or other treatment necessitating convalescence, and a 10 percent schedular rating was resumed effective January 1, 2011.  

On March 21, 2012, the Veteran underwent a right knee arthroscopy, chondroplasty of the medial femoral condyle and lateral femoral condyle at the Acadia Medical Arts.  The operative report show that the medial meniscus was intact but the lateral meniscus had chronic tearing throughout.  

A March 28, 2012, note from a physician's assistant of Downeast Orthopedic reflects that the Veteran would be on convalescent recovery, postoperatively, for 4 to 6 weeks, during which she would be participating in physical therapy.  

Following an April 2012 Board remand, the Veteran was afforded a VA rating examination on May 2, 2012, at which time the claims file was reviewed.  The examiner reported that the Veteran had tricompartmental disease with DJD and that following surgeries she had continued knee pain and dysfunction, with her symptoms being moderately severe and causing repeated decreased function and disability with any increased activity involving use of the right leg.  The Veteran's clinical history was summarized and it was noted that a February 2, 2012 right knee MRI had revealed a torn lateral meniscus and torn cartilage, following which surgery was done on March 21, 2012 to repair the torn meniscus and torn cartilage.  She had then missed 5 weeks of work and was still undergoing physical therapy twice weekly.  She had been referred to a knee replacement specialist because she continued to have pain which required injections of cortisone.  Additionally, she took Motrin as needed.  Her response to these treatments had been poor, but there were no side effects.  

It was reported that the Veteran had flare-ups which impacted right knee function because of increased pain with any type of increased activity of the right leg.  Range of motion testing of the right knee was performed and revealed that flexion was to 90 degrees, with pain beginning at 70 degrees.  Right knee extension was to only 5 degrees.  After three repetitions of motion, right knee flexion was to 80 degrees (a loss of 10 degrees of flexion) but extension continued to be to 5 degrees.  It was reported that she had functional loss or impairment after repetitive use due to painful, limited, and weakened movement, swelling, and excess fatigability.  On physical examination of the right knee she had tenderness and pain at rest.  She had crepitation, grinding, and subpatellar tenderness but did not have any clicks or snaps, instability, meniscus abnormality, subluxation, or abnormality of tendons or bursae.  Comparative strength testing revealed that the Veteran had normal strength, at 5/5, on flexion and extension of each knee.  She had tenderness or pain to palpation of the joint line or soft tissue but no instability of the right knee.  She had no history of recurrent patellar subluxation or dislocations.  It was reported that she had a right lateral meniscus repair on March 21, 2012 because of meniscus pathology with symptoms of frequent episodes of joint locking, joint pain, and joint effusion, and additionally due to the meniscal pathology and surgery she had had pain, swelling, and decreased range of motion.  Her PO scarring was not painful or unstable.  She did not use an assistive device as a normal mode of locomotion (although other evidence of record shows that immediately following surgery in October 2010 she had used crutches).  As to the impact of the Veteran's right knee disability on her ability to work the examiner reported that she had continued knee pain and dysfunction, with her symptoms being moderately severe and causing repeated decreased function and disability with any increased activity involving use of the right leg.  

Following the Veteran's March 21, 2012, right knee surgery and the May 2, 2012, VA examination, a rating decision of May 8, 2012, granted a temporary total rating of 100 percent from March 21, 2012 and a 10 percent schedular rating was resumed effective June 1, 2012, based on painful motion and limitation of flexion under DC 5260.  

A May 24, 2012 letter from the Veteran's employer reflects that the Veteran had begun working on February 28, 2011 as a bona-fide exempt Community Support Supervisor, being paid $1346.15 on a bi-weekly basis.  She had worked on March 20, 2012 and then did not work again until April 30, 2012.  Her time cards for missing work reflected that she had missed work from March 12, 2012 to March 25, 2012; and from March 26, 2012 to April 8, 2012; and from April 9, 2012 to April 22, 2012; and from April 23, 2012 to May 6, 2012.  

Private medical records of Eastern Maine Medical Center show that the Veteran had an additional knee surgery on August 28, 2012.  Specifically, the Veteran had a right total knee arthroplasty and removal of deep hardware of the right proximal tibia.   

A September 24, 2012 rating decision granted a granted a temporary total rating of 100 percent from August 28, 2012, and a 30 percent schedular evaluation was resumed October 1, 2012, which was the date following her 100 percent evaluation for one year that commenced subsequent to an initial one-month total rating assigned under 38 CFR § 4.30 following hospital discharge.  

A November 9, 2012 rating decision granted service connection for limitation of extension of the right knee and assigned an initial noncompensable disability evaluation under DC 5261 effective May 2, 2012.  

In light of the Veteran's total right knee replacement, in August 2014 the Board remanded the case for, in part, an up-to-date VA rating examination.  

On VA examination on January 15, 2015 the Veteran's electronic VA records were reviewed.  The Veteran reported that since her right knee replacement her pain had improved quite a bit and she was able to walk more and not worry about the knee giving out.  About 6 months earlier she had had a flare-up of pain and swelling in the knee, and was now receiving physical therapy.  Her pain seemed to extend down and up the leg.  She was trying to lose weight, because being overweight aggravated her knee.  Flare-ups impacted function of her knee causing her to do less walking in the past 2 to 6 months.  

On physical examination flexion of the right knee was to 115 degrees but extension was full to 0 degrees.  Pain caused functional loss.  There was no evidence of pain with weight-bearing.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue medially and laterally.  The Veteran could perform repetitive motion testing but upon doing so flexion was limited, due to pain, to 100 degrees, although extension remained full to 0 degrees.  The examination supported the Veteran's statements describing functional loss with repetitive use over time.  Her pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time, due to pain, with flexion being 90 degrees but extension remained full to 0 degrees.  The examination was not conducted during a flare-up and, so, the examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups without resorting to speculation.  However, she reported having them, with the last being 6 month earlier and of moderate severity.  

The examination also found that the Veteran did not have any reduction in muscle strength, with strength being normal at 5/5.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, instability but there was a history of effusion.  There was no joint instability.  She had not had shin splints and it was reported that she did not now have and had never had a meniscus condition.  Following her right knee replacement in August 2012 she had had "intermediate degrees of residual weakness, pain, or limitation of motion."   She had also had flare-ups of mild swelling and increased pain.  Her PO scarring was not painful or unstable.  She did not use any assistive device as a normal mode of locomotion.  There was no objective evidence of crepitus.  

The examiner reported that the Veteran's current employment status was not impacted by her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.  

In March 2015 a VA physician addressed the matter of whether it was as likely as not that the Veteran's right knee osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty was related to the service connected S/P right Knee arthroscopy, lateral release condition.  The physician stated that the Veteran developed right Knee pain while in service in 1996.  She was evaluated and treated. Knee symptoms became worse requiring multiple surgeries.  She eventually required knee replacement surgery to correct chronic right Knee symptoms.  After the knee replacement, she developed residuals of flare-ups, knee pain, swelling, weakness, feeling of instability, functional loss, decreased range of motion, and pain with repetitive use, as shown from findings of the January 2015 VA examination.  The overall severity of these residuals was moderate.  All the symptoms above related to service and the knee replacement.  Thus, a nexus to in-service knee treatment was established.  

VA right knee X-rays in December 2015, when compared to X-rays in July 2007 and September 2011, as well as a May 2008 MRI, revealed post right knee replacement, the right knee demonstrated no evidence of hardware failure or periprosthetic lucency.  There was no displaced fracture or dislocation.  There was evidence of mild patella "baja," slightly increased.  There was ossific density with circumscribed angulated anterior and superior margins that measured 17 x 10 x 10 mm and projected over the posterior aspect of the knee joint at midline.  This structure was intimately associated with the posterior aspect of the tibial component of the arthroplasty.  There had been interval removal of the distal cannulated screw associated with the proximal tibia.  A cannulated screw associated with the tibial tuberosity was stable.  There was no aggressive osseous lesion or radiopaque foreign body.  The impression was an ossific structure in the expected distribution of the posterior aspect of the knee joint, as described.  Differential considerations would include an intra-articular loose body or an atypical arthroplasty.  Correlation with the type of arthroplasty and postoperative imaging was recommended, and an orthopedic consultation might be of benefit. 

On VA examination on October 20, 2016 the Veteran's electronic VA records were reviewed.  The Veteran stated that her function of the right knee varied from day to day.  Her pain scale, on a scale of 1 to 10, varied from 3/10 to 7/10 daily.  Normal walking was around 3/10.  Driving long distances was very painful, while she was doing it and afterwards.  If sitting for a prolonged time, and then getting up, she had increased pain.  At those times, it felt like the knee was going to give out.  She was now working as a case manager either sitting or visiting families on the road.  She reported that she could not do anything that required repetition of bending the knee or carrying excess weight.  She was able to do laundry and carry things for short distances.  She had pain when going up and down stairs.  She bent at the waist if she needed to bend down, not at the knees.  She could not crawl or kneel.  She took Motrin most days.  The examiner reported that these limitations were permanent for her.  She was unable to wear dress shoes due to right knee pain.  All of this constituted her description of functional loss and impairment.  The Veteran reported that she had flare-ups every day with any weight-bearing or prolonged sitting.  

On physical examination the Veteran had pain with right knee flexion and with extension and with weight-bearing.  Right knee flexion was to 115 degrees, and extension was to 0 degrees.  Pain causing function loss was noted on the examination.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, medially and laterally.  There was objective evidence of crepitus.  However, by comparison, there were no such negative findings on examination of the left knee.  The examination was not conducted during a flare-up.  

There was no additional function loss or range of motion after repetition of motion of the either knee.  She was not examined immediately after repetitive use over time because the examination results were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Right knee pain significantly limited functional ability with repeated use over a period of time and during flare-ups.  After repetitive use, right knee flexion was to 80 degrees but extension remained normal to 0 degrees.  Additionally, the Veteran had slight right knee swelling, scarring, and a Baker's cyst.  Strength in the right knee was somewhat reduced, being 4/5 in both flexion and extension, but was normal in the left knee.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability but there was a history of recurrent effusion in that she had mild swelling with a Baker's cyst of the posterior aspect of the right knee.  On ligamentous testing there was no instability of the right or left knee.  It was reported that she had not had a meniscus condition.  Following her right knee replacement she had had "intermediate degrees of residual weakness, pain, or limitation of motion" as well as pain, swelling, and a Baker's cyst.  Her PO scarring was not painful or unstable.  She did use assistive devices as a normal mode of locomotion, consisting of the regular use of braces and a cane due to her right knee disability. 

The examiner opined that the right knee condition did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)  

Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must include consideration of the entire history and consideration of the functional impairment of the ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.1, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Also, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  See Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007) (expanding the holding in Fenderson v. West, 12 Vet. App. 119 (1999) providing of staged ratings at the time of an initial rating based on facts found to be applicable even in subsequent increased rating claims).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

In testing for range of motion 38 C.F.R. § 4.59 requires that whenever possible "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" unless an examiner is "unable to conduct the required testing [e.g., the oppose joint is, in fact, damaged] or concludes that the required testing is not necessary."  Correia v. McDonald, 28 Vet. App. 158 (2016).

38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a maximum rating of 30 percent requires limitation of flexion to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a maximum rating of 50 percent requires limitation of extension to 45 degrees.  VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, 789 F.3d 1372 (Fed.Cir. 2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, DC 5284 creates a "catch-all" DC for "Foot Injuries, other" but DC 5257 is not a "catch-all" provision for rating knee disorders (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that DC 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257). 

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 may constitute pyramiding under 38 C.F.R. § 4.14 and, as such, may be prohibited.  See VAOPGCPRECs 23-99 and 9-93.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  

38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Under 38 C.F.R. § 4.71a, DC 5055 following a knee replacement (prosthesis) a 100 percent rating is assigned for 1 year following implantation of the prosthesis.  
Thereafter, with intermediate degrees of residual weakness, pain or limitation of motion, a rating is assigned by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula), with a minimum rating of 30 percent.  If there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  

Analysis

A rating Greater Than 10 percent Prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012

It is undisputed that during the relevant time frames, as listed above, the Veteran did not have any ankylosis of the right knee, or malunion or nonunion of either the right tibia or right fibula, and while the evidence shows that the Veteran had an abnormality of her right patella the evidence did not confirm that she had an episodes of subluxation of the knee joint or that there was otherwise any ligamentous instability of the right knee.  Likewise, there was no evidence that she actually had any subluxation of the right patella or that she had genu recurvatum.  Even if she had had genu recurvatum, the Board notes that "[s]ome degree of genu recurvatum (which means backward curving or hyperextended knee) is normal in females, and when acquired, is a finding that occurs as part of other conditions, such as nerve paralysis or osteoarthritis, rather than being a primary diagnosis or disability."  See 68 Fed. Reg. 7017 (February 11, 2003).  In this case, there is no evidence that genu recurvatum which the Veteran might possibly have had was acquired, as is required for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code5263.  

As to instability, the Veteran has consistently complained of a sensation of giving way of the left knee.  As to this, she had not use an ambulatory aid on a regular basis during the relevant time frames when she was not undergoing convalescence or physical therapy.  Moreover, during the relevant time frames, repeated testing of ligamentous stability has not confirmed actual ligamentous laxity.  Accordingly, the Veteran is not entitled to a rating under DC 5257 for right knee instability, in addition to the 10 percent rating already assigned for limited motion.  

Addressing DC 5258 based on the evidence there is no objective clinical evidence that the Veteran has a dislocated semilunar cartilage.  In fact, imaging studies yielded no such finding.  Likewise, although the May 2010 VA examination report indicates that she had had joint effusion and frequent locking, studies of her right knee have not documented the presence of joint effusion and there is also no objective clinical evidence of any actual episodes of locking of the right knee, much less the required "frequent" episodes.  To the extent that there may be references by the Veteran of having stiffness, or perhaps even locking, which have been recorded by clinicians such comments are not actual clinical findings which have been demonstrated on physical examination.  

While the Veteran does have right knee pain, it must be observed that the current 10 percent rating is assigned analogously based on limitation of motion.  However, she has never had any actual limitation of motion which is compensable under DC 5260 or 5261.  Specifically, flexion has never been limited to 45 degrees or less and extension has never been limited to 10 degrees or less.  Rather, the current 10 percent rating is assigned based on the adverse impact that the Veteran's pain causes with respect to right knee motion and functional impairment.  

The right knee disability has significantly involved the Veteran's patella, and even been deemed to be patellofemoral syndrome.  Although arthritis was not originally confirmed, the right knee disability was assigned a compensable 10 percent rating, analogously to arthritis.  Because this rating, under DC 5260 (limitation of flexion) encompasses functional impairment due to pain, the use of that same symptom, i.e., pain, as a basis for a compensable rating under DC 5258 based on frequent episodes of pain alone, and without actual dislocation of a semilunar cartilage and no clinically documented "frequent" episodes of locking or of effusion, would constitute pyramiding under 38 C.F.R. § 4.14, which is prohibited.  

While the Veteran is competent to attest to the subjective symptoms which she experiences, she does not have the clinical training, education or expertise to attest that the symptoms she experiences are the type of actual clinical findings which may be required under the rating schedule.  For example, while she may have stiffness, this is not the same as actual locking of her right knee joint.  Similarly, while she may at times have some swelling of the right knee, she is not competent to attest that such swelling is also actual effusion, which occurs inside, i.e., intraarticular, the joint and this is particularly true in light of repeated imaging studies which have found no joint effusion.  

Separate Rating for Right Partial Lateral Meniscectomy

Here, the evidence shows that during the Veteran's October 24, 2010, right knee surgery she underwent a partial lateral meniscectomy.  Since then some of her complaints have been consistent with having symptomatic residuals of the partial lateral meniscectomy.  Accordingly, following the convalescent rating after her October 24, 2010 right knee surgery and her March 21, 2012 right knee surgery she is entitled to a separate 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5259 for symptomatic residuals of removal of a semilunar cartilage, during the time frames when a 100 percent convalescent rating was not in effect, which were from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012.  To this extent, the Board finds that the preponderance of the evidence is in favor of the claim.  However, it must be noted that just as the separate 10 percent rating based on painful motion was extinguished following the right knee replacement on August 28, 2012, this separate 10 percent rating for symptomatic residuals of removal of a semilunar cartilage is also extinguished.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected disability and notes that the Veteran lay evidence is competent to describe certain associated symptoms.  These have been considered credible and competent and have been contemplated by the disability ratings assigned.  However, the Board has placed the greatest probative weight to the clinical findings by medical examiners as they possess greater training and expertise than the Veteran in accurately measuring and assessing medical findings such as instability, subluxation, motion loss expressed in degrees, and strength.  In reaching these determinations, the Board has considered the doctrine of the favorable resolution of doubt in favor of the Veteran but finds that, except as specified above, there is no doubt of material fact and that the preponderance of the evidence is against awarding a rating in excess of 10 percent based on painful or limited motion or any other basis except for a separate 10 percent rating for symptomatic residuals of removal of a semilunar cartilage prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

An Rating Greater Than 30 Percent Since October 1, 2013

Following the termination of the 100 percent rating after the right knee replacement, a 30 percent rating has been assigned.  To warrant the next higher schedular rating of 60 percent for the right knee replacement under DC 5055 there must be severely painful motion of the knee or weakness in the right lower extremity.  

However, examinations in January 2015 and October 2016 demonstrate that the Veteran does not have either very painful right knee motion or weakness of the right leg.  

Alternatively, to warrant a rating greater than the current 30 percent under DC 5256, ankylosis, there must be actual ankylosis in a position of flexion between 10 degrees and 20 degrees.  While DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have any ankylosis leads to the conclusion that a rating in excess of 30 percent under DC 5256 is not warranted. 

To warrant a rating greater than the current 30 percent under DC 5261, limitation of extension, there must be actual extension which is limited to 30 degrees.  Again, while DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have any limitation of extension lead to the conclusion that a rating in excess of 30 percent under DC 5261 is not warranted. 

Similarly, to warrant a rating greater than the current 30 percent under DC 5262, impairment of the tibia and fibula, there must be more than findings indicating malunion; rather, the findings must analogously equate to nonunion with loose motion requiring a brace.  Here, while the Veteran has used a brace the clinical findings simply to not approximate what would be expected as a result of nonunion of either the tibia or the fibula.  

Also, it is unquestioned that the Veteran now has postoperative right knee scarring due to his multiple surgical procedures.  If productive of disability, a separate rating is warranted for such scarring.  See generally Esteban v. Brown, 6 Vet. App. 259, 261 (1994) ("[C]onditions are to be rated separately unless they constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14").  The objective clinical evidence shows that the scarring is not painful or unstable and there is no evidence that it involves an area of less than 39 square centimeters, however.  Moreover, the Veteran has never complained of any permanent residual symptoms relative to his PO scarring.  Thus, the residual postoperative scarring does not warrant a separate compensable disability rating.  See 38 C.F.R. § 4.115, DCs 7801-7805.  Accordingly, even with consideration of the favorable resolution of reasonable doubt, a rating greater than 30 percent is not warranted since October 1, 2013.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claims on appeal at this time and, so, this is the only disability which is considered in the extraschedular analysis, i.e., the impact only of this particular service-connected disorder.  Specifically, the impact of the Veteran's service-connected sinusitis, rated 10 percent is not considered, and parenthetically the Board notes that while also service-connected for PO right knee scarring, this has never been shown to be symptomatic.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, and here as noted it is provided for, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Here, the Veteran has, at least at times, obtained some relief of pain with medication.  

Comparing the Veteran's current symptoms and disability level of the service-connected left knee disorder to the Rating Schedule, the degree of functional impairment due thereto is contemplated by the Rating Schedule and the schedular rating assigned herein is adequate.  By regulation, the rating assigned for the service-connected left knee must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Moreover, higher schedular ratings were possible prior to the right knee replacement, and may possibly be assigned since the right knee replacement if the Veteran in the future actually develops further functional impairment, i.e., greater pain and weakness.  Indeed, the evidence does not show that there have hospitalizations for treatment of the service-connected right knee disorder.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

As to knee impairment, the schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors, e.g., locking and instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees.  The specific acts of bending the knee in flexion or extension that may be required to climb stairs or ladders are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  The symptom of popping is similar to crepitation, and the latter is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

Also, the specific acts of bending the knee in flexion or extension that may be required to dress oneself are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  As to functional impairment with respect to exercise, to the extent that exercise involves any type of knee motion, all limitations of motion of the knee in any direction, including in flexion or extension, are contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II.  Feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Additionally, the lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires bending (flexion) of the knee, knee flexion is explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  The symptom of locking is specifically contemplated under the schedular rating criteria under DC 5258.  See 38 C.F.R. § 4.71a.  To the extent that locking was painful, and causes limitation knee motion, to include as due to weakness, incoordination, or fatigability, such symptoms and impairment have been considered under the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45. To the extent that prolonged sitting causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  38 C.F.R. § 4.45.  To the extent that prolonged walking or weight-bearing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, standing from a seated position requires an individual to position himself/herself for standing by using the legs.  In this regard, to the extent that standing from a seated position requires bending (flexion or extension of the knee), knee extension and flexion are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  

Stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  






Thus, the Board finds not error in the denial of entitlement to an extraschedular rating made by the Director of Compensation Service in June 2011.  Moreover, even in light of the evidence obtained and made part of the record since then, referral to the Director for yet another determination of extraschedular entitlement is not warranted for the reasons and bases set forth above.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  Accordingly, there is no evidence that the Veteran is unemployable.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  





ORDER

A rating in excess of 10 percent prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, for right knee osteoarthritis, SP tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain) is denied.  

A separate 10 percent rating from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, for a partial lateral meniscectomy is granted, subject to applicable law and regulations governing the award of monetary benefits.  

A rating in excess of 30 percent from October 1, 2013, for right knee osteoarthritis, SP tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain) is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


